United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 21, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10478
                         Summary Calendar


KEITH CAMPBELL,

                                    Plaintiff-Appellant,

versus

PACE SETTER PERSONNEL,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-2099
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Keith Campbell, Texas prisoner # 1219880, has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal.       The

district court denied Campbell’s IFP motion and certified that

the appeal was not taken in good faith.     By moving for IFP,

Campbell is challenging the district court’s certification.         See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Campbell does not challenge the district court’s analysis,

nor does he argue that the district court erred in determining

that he failed to present an arguable or non-frivolous issue for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10478
                                  -2-

appeal.   Therefore, these issues are deemed abandoned.      See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Campbell has not shown that the district court’s

certification was incorrect.    The instant appeal is without

arguable merit and is thus frivolous.       Accordingly, Campbell’s

request for IFP status is denied, and his appeal is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     The district court’s dismissal of Campbell’s complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) and this court’s dismissal

of the instant appeal as frivolous both count as strikes for

purposes of § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).    Campbell has also accumulated a third

strike in Campbell v. Bear, No. 06-10196, which this court has

dismissed as frivolous on this date.    Accordingly, because

Campbell has accumulated at least three strikes, he is barred

from proceeding IFP in any civil action or appeal brought while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.       See § 1915(g).

Campbell is further cautioned that any future frivolous or

repetitive filings in this court or any court subject to this

court’s jurisdiction will subject him to additional sanctions as

will the failure to withdraw any pending matters that are

frivolous.
                          No. 06-10478
                               -3-

     MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED; SANCTION WARNING ISSUED.